Citation Nr: 0515780	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  95-29 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder as secondary to service connected shell 
fragment wounds to the head, with skull fracture.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1995 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida, which determined that no new and 
material evidence had been submitted to reopen a previously 
denied claim for a seizure disorder as secondary to service 
connected shell fragment wound to the head with skull 
fracture. 

The Board remanded this case for further development in 
November 1997 and January 1999.  The Board remanded this 
matter for a third time in January 2003 in order to schedule 
a Travel Board hearing for the veteran.  After a hearing was 
scheduled for the veteran in March 2005, he withdrew his 
hearing request prior to the hearing and did not attend the 
hearing.  This matter is returned to the Board for further 
consideration.  

The Board notes that in March 1999, if not earlier, the 
veteran raised a claim alleging entitlement to an increased 
rating for his service connected residuals of a shell 
fragment wound to the head (separate from the current seizure 
disorder currently on appeal).  This was pointed out by the 
representative in an April 2005 statement, who noted that 
veteran has raised this claim "numerous times."  The April 
2005 representative statement also alleged that the veteran 
has claimed entitlement to service connection for colon 
cancer and duodenal ulcers.  These matters are referred to 
the RO for further consideration.   

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In April 1979, the RO denied  the veteran's claim for 
service connection for a seizure disorder secondary to a 
service connected shrapnel wound to the head with skull 
fracture.  The veteran was notified of his procedural and 
appellate rights in a May 1979 letter; however, he did not 
submit a notice of disagreement within one year of this 
decision.

2.  New evidence received since the RO's April 1979 decision 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has  been received since the April 
1979 decision, and the claim for service connection for 
seizure disorder secondary to a service connected shrapnel 
wound to the head with skull fracture is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the duties to notify and assist have been met 
to the extent necessary to reopen the claim.  Thus, there is 
no prejudice to the appellant in deciding that part of the 
claim at this time.  

In the prior rating decision of April 1979, the RO denied 
entitlement to service connection for a seizure disorder as 
secondary to service connected residuals of shrapnel wounds 
to the head with skull fracture.  The basis for the April 
1979 denial was that the current records such as the 
outpatient treatment records and current VA examination 
report indicated no relationship of the recently diagnosed 
seizure disorder and the service connected shell fragment 
wound with skull fracture.  
The veteran was notified of this decision in a May 1979 
letter, which provided him with information as to his 
procedural and appellate rights.  He did not appeal this 
decision.  Thus, this decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

In the February 1995 rating decision on appeal, the RO 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a seizure disorder as secondary to 
service connected shell fragment wounds with skull fracture.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the veteran's claim to reopen was filed prior to 
August 29, 2001.

The evidence considered at the time of the April 1979 
decision included the veteran's claim, his service medical 
records and post service medical records.  The service 
medical records show that he was wounded in action by enemy 
artillery in the right occipital region in April 1945.  His 
shell fragment wounds consisted of an open wound, right mid 
parietal scalp; contusion of the cerebral hemisphere; 
compound incomplete fracture of the right parietal skull, 
outer table; retained foreign body-several small metallic 
fragments of the right posterior parietal scalp with one in 
diploe of right parietal bone.  He underwent debridement and 
primary suture of the scalp wound and removal of metallic 
foreign bodies.  The service medical records do not show any 
problems with seizures or headaches subsequent to the April 
1945 wounding.  His January 1946 separation examination noted 
the shrapnel wound to the head in January 1946.  The 
assessment was scar, scalp shell wound, non-symptomatic.  

The report of a May 1946 VA examination revealed a history of 
a wound to the veteran's scalp in April 1945, in which the 
skull was fractured.  His present complaints were of 
recurrent pain in his head at the site of the wound.  The 
pain did not radiate and there was no nausea.  Duration 
varied from momentary up to one hour and was worse in rainy 
weather.  He complained that his headaches have become more 
worse and frequent lately.  On examination, his eyes, ears, 
nose and throat were normal.  The diagnosis was wound, shell 
fragment of head, with skull fracture, residual of.  The May 
1946 EEG report yielded an impression of generalized abnormal 
EEG (minimal).  The May 1946 skull X-ray showed two irregular 
metallic fragments about 1/2 centimeters in diameter in the 
posterior parietal area on the right.  They appeared to lie 
in the soft tissues on the outer table.  There was no 
evidence of a fracture or other pathology of the bones of the 
cranial vault.  The petrous pyramids were symmetrical, the 
sella tusica was normal and the pineal was calcified and in 
normal position.  

In June 1946, the RO granted service connection for residuals 
of shell fragment wound to the skull and a 10 percent rating 
was assigned.  

The report of a February 1955 VA examination noted complaints 
of repeated pain and headaches monthly in the right side of 
the head and slight pain by and during bad and damp weather.  
The exam of the head revealed transverse scar post aspect of 
the right parietal scalp, which was not tender, adherent or 
depressed and there was no loss of subcut tissue.  In the 
lateral aspect there was a palpable b.b. shot suggestive of 
shell fragment or fibrous tissue.  There were no neurological 
findings noted.  The diagnosis was shell fragment wound scar 
right parietal scalp with embedded metallic fragment.  An X-
ray dated in February 1955 noted the findings of several 
metallic foreign bodies.  

A September 1978 VA audiology examination addressed hearing 
complaints, with no findings otherwise referable to the head 
injury. 

A February 1979 report of contact documents a conversation 
between the RO and a former VA physician who worked in the 
neurology clinic.  The physician recalled treating the 
veteran on numerous occasions beginning around March 1978.  
The veteran was noted to have complained of headaches and 
memory lapses.  The VA physician discovered that the memory 
lapses were caused by seizures and she believed that there 
was a connection between the seizure condition and the 
service connected skull fracture.  The veteran was said to be 
treated with anti convulsion medication.  

Also before the RO in April 1979, were VA treatment records 
from 1976 to 1979 which revealed that the veteran underwent 
an EEG in August 1978, which was very abnormal because of 
bursts of high voltage theta and delta activity and sharp 
wave occurring from all leads.  Previous EEG done in August 
1977 was abnormal because of a generalized paroxysmal like 
high voltage activity consistent with a seizure disorder.  A 
January 1979 treatment record revealed a history suggestive 
of a psychomotor episode, with absent states lasting seconds 
to minutes.  Episodes included total confusion and tonic 
clonic activity.  He was noted to have old head trauma during 
service in World War II and some occipital headaches along 
with intermittent numbness.  These records reveal that the 
veteran took Dilantin, an anti seizure medication.  

A March 1979 VA examination revealed a medical history of 
frequent headaches, previously stated, dullness on the left 
side, occasional muscle spasms and skull pains.  The veteran 
complained that as a result of his skull injury in World War 
II, he had leaking metallic traces resulting in brain waves 
characteristic of epilepsy.  He also complained of hearing 
loss, occasional left side numbness and occasional cramps or 
muscle twitches.  The examination of the nervous system 
revealed him to be alert and oriented times 3, with clear 
speech.  Cranial nerves II to XII were intact, coordination 
and gait were normal.   He was sensory intact to pinprick and 
had no motor deficits with normal tone.  He had no abnormal 
movements.  Deep tendon reflexes were 1+ throughout and toes 
were downgoing.  The examiner noted that the veteran had 
severe head trauma in World War II and had frequent headaches 
dating from that time and absence spells that have occurred 
for the past several years at least, probably in 1975.  These 
occurred a few times a year and had disappeared since 
phenytoin 300 mg was begun.  The headaches were occipital in 
the area of skull fractures.  The diagnoses were post 
traumatic headaches and seizure disorder, post traumatic.  

As noted previously, the RO, in an April 1979 rating 
decision, denied entitlement to service connection for a 
seizure disorder as secondary to service connected residuals 
of shrapnel wounds to the head with skull fracture on the 
basis that the was no relationship of the seizure disorder 
and the service connected shell fragment wound with skull 
fracture.  

Evidence received since the April 1979 decision include 1993 
private hospital records showing that the veteran was 
hospitalized following a fall in his garage and suffered a 
basilar skull fracture with traumatic subarachnoid hemorrhage 
and cerebral contusion.  He had been working with solvents in 
the garage and lost consciousness, causing the injury and the 
treating physicians diagnosed questionable solvent 
intoxication causing unconsciousness and resulting in the 
skull fracture.  However, it was noted that the veteran had 
no recollection of the events precipitating his injury.  A CT 
scan showed a contused area with small subarachnid 
hemorrhaging.  A follow up CT two days later  revealed an 
impression of an improving right temporoparietal contusion 
when compared to previous film.  On discharge from the 
hospital, the diagnosis was basilar skull fracture including 
right temporal bone fracture.

The report of a September 1994 VA examination revealed a 
history of the veteran currently receiving 10 percent for his 
service connected disability for traumatic brain injury with 
skull fracture incurred by artillery fire in World War II.  
Since that time, he had apparently had recurrent headaches 
associated with seizure disorder, which had been classified 
as petit mal and had been on medication.  His past history 
was notable for other medical problems.  Most recently, he 
was said to have had a fall in his garage in November 1993 
when he apparently blacked out, and which he claimed resulted 
in another skull fracture.  The conclusion was a mildly 
abnormal EEG due to the presence of rare phase reversals but 
they did not appear to be typical of epileptogenic foci.  The 
diagnosis was seizures secondary to traumatic brain disease, 
secondary to skull fracture.  Skull X-rays revealed an 
impression of foreign bodies.  

At a December 1994 VA examination, the recent findings from 
the September 1994 X-ray showing metallic fragments, the 
November 1993 CT scan showing an improving right 
tempororparietal contusion and the November 1993 EEG showing 
mild abnormalities were reviewed.  The clinical findings did 
not confirm or rule out seizure disorder.  Diagnosis of 
record of skull fracture was noted.  The veteran was noted to 
have a history of petit mal seizures for about 20 years.  He 
passed out in November 1993 and fractured his skull.  He had 
conscious, jerking motion of the arms and legs about 3 times 
a week.  He still took Dilantin daily.  He also complained of 
severe headaches for the past six or seven years, but having 
worsened since the recent skull injury in 1993.  The 
following diagnoses were made, post traumatic headaches, 
residuals of fracture of the skull and convulsive seizure 
disorder-aberrant type.  The examiner commented that the 
seizure disorder was secondary to the posttraumatic brain 
injury.  

VA treatment records dated from 1995 to 1997 revealed 
complaints that included headaches, dizziness and muscle 
spasms.  He was noted to have a history of skull fracture 
from artillery shell in 1945 with a syncopal attack in 1993 
which resulted in another skull fracture.  The impression was 
cephalgia and seizure history.  

The report of a March 1996 VA examination related the history 
of the recurrent severe headaches said to have recurred since 
he fractured his skull in World War II.  Since then until 
recently, he had been on Dilantin for seizure disorders.  
Although he stated he never had any true seizures, his claims 
file showed a history of petit mal.  The diagnoses included 
posttraumatic headaches; status post skull fracture; and 
petit mal seizure disorder.  The impression yielded in a 2000 
VA examination was scalp injury with skull fracture in World 
War II and headaches.  

This evidence received after April 1979 specifically, the VA 
examination reports from 1994 and 2000, relate a history of 
skull fracture in service and the more recent skull fracture 
of November 1993.  Both examinations diagnosed a seizure 
disorder secondary to traumatic brain injury, and the 
September 1994 examination linked the brain injury as 
secondary to skull fracture.  

Such evidence is presumed credible, and is significant, 
particularly when considered in conjunction with the previous 
evidence including the March 1979 VA examination that 
diagnosed post traumatic seizure disorder many years prior to 
the second skull fracture.  This new evidence bears 
substantially upon the specific matters under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, the claim is 
reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a seizure disorder 
secondary to residuals of shrapnel wound to the skull with 
skull fracture is reopened; to this extent only, the appeal 
is granted.


REMAND

Having determined that new and material evidence has been 
received to reopen the seizure disorder claim, the Board has 
reviewed the entire record to determine whether the issue of 
service connection can now be adjudicated.  The Board finds 
that additional evidentiary development is required.  

Here the evidence is unclear as to whether the veteran truly 
suffers from a seizure disorder and if so, whether such 
disorder is attributable to his service-connected residuals 
of shrapnel wounds to the head with skull fracture.  The 
evidence is indisputable that he sustained such an injury in 
service as it is well documented in the service records.  
Subsequent records suggest the presence of a possible seizure 
disorder shown in the late 1970's and the March 1979 VA 
examination is notable for diagnosing a post traumatic 
seizure disorder. 

Further complicating matters is the fact that the evidence 
shows that the veteran sustained a second skull fracture in 
November 1993 following a syncopal episode, the cause of 
which is not entirely clear, although there are suggestions 
of possible environmental factors triggering this episode.  
The VA examination of September 1994 and December 1994 
diagnosed a seizure disorder secondary to traumatic brain 
disease, secondary to skull fracture.  However, these 
examinations do not specify which skull fracture the seizure 
disorder is attributed to and subsequent examinations shed no 
further light on this question.  Moreover, the most recent VA 
examination of November 2000 fails to address the question of 
seizure disorder in its diagnosis and did not appear to have 
included a review of the claims file.  

Finally, the Board notes that the most recent treatment 
records obtained are dated in 2000.  An attempt to obtain 
additional records is warranted.  

VA's duty to assist the appellant includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC should send the veteran 
and his representative a letter asking if 
the veteran has any private medical 
records pertinent to this claim and if 
so, should take steps to obtain them.   

2.  The AMC should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Florida for any treatment 
for his seizure disability and head 
trauma residuals from 2000 to present.   
If the above-mentioned records are not 
available, that fact should be entered in 
the claims file.

3.  After completion of #1-2, the VBA AMC 
should provide the veteran a VA 
examination to determine the nature and 
etiology of the appellant's claimed 
seizure disorder.  All necessary studies 
should be conducted.  The claims file 
must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the examination.  The 
examiner should indicate whether the 
claims file has been reviewed and 
particularly address the findings in the 
service medical records, the March 1979 
VA examination, the September 1994 VA 
examination, the December 1994 VA 
examination and the March 1996 VA 
examination.  The examiner should address 
the following questions:  Does the 
veteran have a current seizure disorder?  
If so, is it as least as likely as not 
(50-50 probability) that the seizure 
disorder is related to the head injury he 
received in service when he sustained a 
shrapnel wound and skull fracture?  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


